990 So. 2d 1222 (2008)
Deandrea S. THOMAS, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, and Florida Parole Commission, Respondents.
No. 1D08-0763.
District Court of Appeal of Florida, First District.
September 22, 2008.
Deandrea S. Thomas, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, and Monica Ryan, Assistant General Counsel, Florida Department of Corrections, Tallahassee; Kim Fluharty, General Counsel, and Sarah J. Rumph, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondents.
PER CURIAM.
Deandrea S. Thomas seeks certiorari review of an order of the Union County *1223 Circuit Court dismissing his petition for writ of habeas corpus. While incarcerated at Apalachee Correctional Institution, Thomas properly filed his petition and amended petition in the Jackson County Circuit Court. Based on the Parole Commission's erroneous representation that Thomas had been transferred to a facility located in Union County, the matter was transferred to the Union County Circuit Court, which in the order for which review is sought rejected petitioner's claims. However, as the Parole Commission now concedes, Thomas had actually been transferred to a facility in Columbia County.
Because petitioner was never incarcerated in Union County during the pendency of the habeas corpus proceeding, the Union County Circuit Court lacked jurisdiction to adjudicate his claim. Accordingly, the petition for writ of certiorari is granted, the order of the Union County Circuit Court is quashed, and the matter is remanded with directions to immediately transfer the matter to the circuit court having jurisdiction over the correctional facility in which petitioner is currently housed. See Gillard v. Fla. Parole Comm'n, 784 So. 2d 1214 (Fla. 1st DCA 2001); Stanley v. Moore, 744 So. 2d 1160 (Fla. 1st DCA 1999).
PETITION FOR WRIT OF CERTIORARI GRANTED, ORDER QUASHED AND MATTER REMANDED WITH DIRECTIONS.
BROWNING, C.J., BARFIELD and THOMAS, JJ., concur.